Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This action is in response to Applicant’s filing on October 11, 2019. Claims 1-10 are pending and examined below.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 365(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c).


Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 10/11/2019, 11/27/2020, 12/22/2020, and 08/16/2021, were filed before the mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-10 are rejected under 35 U.S.C. 103 as being obvious over Shin et al., WO 2015194865, herein referred to as Shin, and in view of Taylor et al., US 20050010331 A1, herein referred to as Taylor.

7.	Regarding claim 1, Shin discloses a driving unit moving the main body (Fig. 2, Paragraph 0194; wheels on bottom of cleaner allow movement), an operation sensor detecting information related to movement of the main body (Paragraph 0050; Robot uses visual odometry to determine position), a camera capturing a plurality of images according to movement of the main body (Paragraph 0053), and a controller detecting information related to a position of the main body on the basis of at least one of the captured images and information related to the movement (Paragraph 0050; Visual odometry is based on stereo imagery and is used to determine position), but fails to explicitly disclose the cleaner having a suction opening where objects may be collected. However, Taylor discloses a robot vacuum cleaner with a suction opening (Paragraph 0032 and Fig. 9B). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Shin to include a vacuum with an opening. The motivation to do this would be to use a system that can efficiently clean a surface and contain the debris.

claim 2, Shin further discloses detecting feature points corresponding to predetermined subject points present in a cleaning area with respect to the plurality of captured images (Paragraph 0061; Edges are identified from stereo image), and detecting in-formation related to the position of the main body on the basis of the detected common feature points (Paragraphs 0050 and 0061; Position is determined based on horizontal lines in stereo image).

	Regarding claim 3, Shin further discloses calculating a distance between the subject points and the main body on the basis of the detected common feature points (Paragraph 0050; Distance to obstacle is obtained from stereo image analysis of horizontal lines).

	Regarding claim 4, Shin further discloses that while the plurality of images are being captured, the controller corrects the detected information related to the position of the main body on the basis of the information detected by the operation sensor, while the plurality of images are being captured (Paragraphs 0174 and 0176; Keyframes can be updated based on location information, which is based on stereo image analysis).

	Regarding claim 5, Shin further discloses that the camera images a ceiling of the cleaning area (Paragraph 0057; The stereo cameras have a region of interest that includes the ceiling), and detecting feature points corresponding to a corner of the ceiling from the plurality of images (Paragraphs 0057, 0061, and Fig. 6A and 6B; The horizontal features detected through analysis can be combined to form corners on the ceiling).

claim 6, Shin further discloses that when a preset time interval has lapsed since the first image was captured, the camera captures a second image (Paragraph 0130, Fig. 6A and 6B; State information is periodically measured).

	Regarding claim 7, Shin further discloses that after the first image is captured, when the main body moves by a predetermined distance or rotates by a pre-determined angle, the camera captures the second image (Paragraph 0085; Images are taken after a predetermined distance is moved).

	Regarding claim 8, Shin further discloses that the camera is installed at one point of the main body such that a direction in which a lens of the camera is oriented is fixed (Paragraph 0054; Camera can be mounted on robot to observe a predetermined region of interest).

	Regarding claim 9, Shin further discloses that an angle of coverage of the camera corresponds to all directions with respect to the main body (Paragraph 0055; Wide angle camera can have a field of view of 60 degrees to 270 degrees; with two cameras using stereo imagery, the angle of viewing can encompass every direction).

	Regarding claim 10, Shin further discloses generating a third image by projecting the first image among the plurality of images to the second image among the plurality of images (Paragraph 0054; A left image and a right image are combined to form a stereo image), and detecting information related to an obstacle on the basis of the generated third image (Paragraph 0050; Edges are detected from stereo image and are used to determine distance to an obstacle).






Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0282484 A1 by Chung et al. is relevant to the current application because it discloses a robot cleaner that collects feature information of an area. The robot also uses image sensors to obtain the information.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664